Citation Nr: 1101448	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joshua M. Cutler, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1941 to April 
1946.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the RO in Houston, 
Texas.  

The Veteran testified before a decision review officer at a 
hearing conducted at the RO in October 2006 and at a Travel Board 
hearing in August 2008 before a judge who has since retired from 
the Board.  Transcripts of the hearings are of record.  The 
appellant was advised of her right to have an additional hearing 
before another Veterans Law Judge by way of an August 2010 
letter.  No reply was received; therefore, the Board will 
adjudicate the appellant's claim.

The case was remanded by the Board in May 2009 to afford the 
appellant due process notifications.  A review of the record 
indicates that the Board's directives were met.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a copy of a previous rating decision.  Normally, absent a 
waiver from the appellant, a remand is necessary when evidence is 
received by the Board that has not been considered by the RO.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Here, however, the evidence is duplicative of 
information already in the claims file and therefore, considered 
by the RO.  Thus, a remand is not necessary.
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an August 1994 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  

2.  Evidence received after the August 1994 denial of service 
connection for the cause of the Veteran's death relates to an 
unestablished fact necessary to support the claim and raises a 
reasonable possibility of substantiating this issue.

3.  The certificate of death indicates that the Veteran died on 
June [redacted], 1990, at the age of 71 from arteriosclerotic 
cardiovascular disease, with diabetes mellitus a significant 
condition that contributed to but did not cause death.

4.  At the time of the Veteran's death, service connection had 
been established for complete paralysis of the ulnar and median 
nerves of the left (minor) arm (60 percent from June 1950); 
severe wounds of muscle group II, left shoulder (minor) and 
axilla (30 percent from June 1950); arm limitation of motion at 
shoulder level (20 percent from June 1950); slight wound of 
muscle group XI, left leg (zero percent from April 1946); and 
mild chronic bronchitis (zero percent from September 1946).

5.  The Veteran's arteriosclerotic cardiovascular disease and 
diabetes mellitus are unrelated to his military service or any 
incident therein.

7.  The Veteran's service-connected complete paralysis of the 
ulnar and median nerves of the left arm, severe wounds of muscle 
group II, left shoulder and axilla, arm limitation of motion at 
shoulder; slight wound of muscle group XI, left leg, and mild 
chronic bronchitis did not cause his death or contribute 
materially or substantially to the cause of his death.


CONCLUSIONS OF LAW

1.  The Board's August 1994 denial of the issue of entitlement to 
service connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1100 (2010).  

2.  Evidence received since the final August 1994 decision is new 
and material, and, the claim for service connection for the cause 
of the Veteran's death is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 
20.1103 (2010).  

3.  Arteriosclerotic cardiovascular disease and diabetes mellitus 
were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

4.  A disability incurred in service did not cause, or contribute 
substantially or materially to the cause of, the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.101, 3.159, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 & 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  The 
Court of Appeals for Veterans Claims (Court) held that, for a DIC 
claim, VCAA notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007).  

With regard, to the petition to reopen, given the favorable 
action taken herein with regard to the issue of whether new and 
material evidence has been received sufficient to reopen the 
previously denied claim for service connection for the cause of 
the Veteran's death, no further discussion of these VCAA 
requirements is required with respect to this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

With regard, to the underlying claim for service connection for 
the cause of the Veteran's death, February 2005 and July 2009 
letters complied with VA's duty to notify the appellant.  
Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the appellant's 
claim in April 2005, the timing error of the July 2009 
correspondence was cured by the RO's subsequent readjudication of 
this claim and issuance of a supplemental statement of the case 
in May 2010.  Mayfield, 19 Vet. App. at 128, rev'd on other 
grounds, Mayfield, 444 F.3d 1328.

Specifically, these letters apprised the appellant of what the 
evidence must show to establish entitlement to the benefit sought 
(e.g., to establish service connection for the cause of the 
Veteran's death), what evidence and/or information was already in 
the RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  Also, this correspondence informed the 
appellant of the Veteran's service-connected disabilities at the 
time of his death and of the information and evidence necessary 
to support the cause of death claim based on a previously 
service-connected disability and based on a disorder not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).  Additionally, the July 2009 letter in particular 
notified the Veteran of the criteria for assigning a disability 
rating and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and obtained a medical opinion.  VA has no duty to inform or 
assist that was unmet.

A VA opinion with respect to the issues on appeal was obtained in 
February 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the February 2005 VA opinion obtained in this 
case was sufficient, as it considers all of the pertinent 
evidence of record, and provides an explanation for the opinion 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).
Analysis

The appellant contends that the lung injury that the Veteran 
sustained in service, which resulted in service connection for 
chronic bronchitis, caused his death.  

II.  Analysis

	A.  Petition to Reopen

The appellant was denied service connection for the cause of the 
Veteran's death in August 1994 because the evidence did not show 
that arteriosclerotic cardiovascular disease and diabetes 
mellitus were related to service or that other diseases besides 
what was listed on the death certificate was the cause of, or 
contributed to, the Veteran's death.  The appellant did not 
appeal that denial.  Later, in September 2004, however, she 
applied to have her claim reopened.

A decision of the Board is a final decision, effective as of the 
date stamped on the face of the decision.  38 C.F.R. § 20.1100 
(2010).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the August 1994 
decision consisted of the Veteran's STRs, a radiological report 
dated in March 1950, a VA examination dated in April 1950, VA 
treatment records dated from May 1975 to April 1990, the 
Veteran's certificate of death, a letter from the Emergency 
Medical Service (EMS) director dated in June 1990, and hospital 
records from when he died in June 1990.  According to the June 
1990 hospital reports, the Veteran was diagnosed with 
cardiopulmonary arrest.  His certificate of death shows that the 
immediate cause of death was arteriosclerotic cardiovascular 
disease and diabetes mellitus was listed as a significant 
condition that contributed to but did not cause his death.  The 
EMS letter indicates that the Veteran required continuous suction 
of the airway to keep fluid from collecting in the air passage.  
A VA treatment record dated in October 1982 shows that the 
Veteran was diagnosed with diabetes mellitus in September 1982.  
None of the records show that he had arteriosclerotic 
cardiovascular disease.   

Accordingly, at the time of the denial of the appellant's claim 
in August 1994, the claims folder contained no competent evidence 
that arteriosclerotic cardiovascular disease and diabetes 
mellitus were related to the Veteran's military service, or that 
his service-connected disabilities contributed to his death.  
Thus, the Board, in August 1994, denied the issue of service 
connection for the cause of the Veteran's death.  The appellant 
did not appeal the Board's decision, and the denial became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1100 (2010).  

The relevant evidence received since the August 1994 denial 
consists of a VA medical opinion in February 2005, a letter from 
a medical examiner, V.D., M.D. dated in November 2005, and the 
appellant's contentions, including her testimony at the October 
2006 and August 2008 hearings.  The VA opinion indicates that the 
disease of arteriosclerotic cardiovascular disease was secondary 
to aging and cholesterol problems, and was not related to 
bronchitis.  The examiner further explained that bronchitis 
simply caused cough with bronchial inflammation that caused 
mucous formation and had nothing to do with the formation of 
atherosclerosis, which was the ultimate demise of the Veteran.  
The examiner concluded that the Veteran's death was not related 
to chronic bronchitis.  Dr. V.D. opined that the diagnosis of 
arteriosclerotic cardiovascular disease on the death certificate 
was based solely on the Veteran's age and complaints of shortness 
of breath and nausea prior to his collapse.  The appellant's 
contentions indicate that the Veteran had shortness of breath due 
to his service-connected chronic bronchitis.

This newly received evidence relates to an unestablished fact 
necessary to reopen the previously denied claim of service 
connection for the cause of the Veteran's death-namely, evidence 
that the Veteran's service-connected chronic bronchitis led to 
shortness of breath, which led in part, to the cause of the 
Veteran's death.  See Dr. V.D.'s opinion (the cause of death 
listed on the certificate of death was due to shortness of 
breath).  As the additional evidence received since the prior 
final denial of the appellant's claim of service connection for 
the cause of the Veteran's death in August 1994 now reflects 
competent evidence that a service-connected disability might have 
led to the Veteran's death, the Board finds that such additional 
evidence is both new and material.  Accordingly, the Board grants 
the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection for the Cause of the Veteran's Death

Prior to addressing the merits of the claim, the Board notes that 
the RO considered the merits in the rating decision on appeal.  
Therefore, the appellant is not prejudiced by the Board 
considering the same question (based on the same evidence) that 
the RO considered.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2010).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2010).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2010).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected are 
the same standards and criteria employed for determining whether 
a disability is service connected generally, i.e., while the 
veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues 
involved in a claim for Dependency and Indemnity Compensation 
[DIC] are decided without regard to any prior disposition of 
those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 
(2010).

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Post-service treatment records do not indicate that the Veteran 
was diagnosed with, or treated for, arteriosclerotic 
cardiovascular disease.  They also reveal that the Veteran had 
diabetes mellitus since September 1982.  

The Veteran died in June 1990.  The cause of death shown on the 
certificate of death was arteriosclerotic cardiovascular disease.  
Diabetes mellitus was listed as a significant condition 
contributing to death but not resulting in the underlying cause 
of arteriosclerotic cardiovascular disease.  At the time of the 
Veteran's death, he was service connected for complete paralysis 
of the ulnar and median nerves of the left arm, severe wounds of 
muscle group II, left shoulder and axilla, arm limitation of 
motion at shoulder; slight wound of muscle group XI, left leg, 
and mild chronic bronchitis. 

The appellant has not contended that the Veteran had 
arteriosclerotic cardiovascular disease and diabetes mellitus 
that was related to his military service.  Additionally, a review 
of the medical evidence of record does not show that 
arteriosclerotic cardiovascular disease and diabetes mellitus 
were ever opined to be related to his military service, nor has 
the possibility that they were related ever been raised.  Rather, 
the appellant's contention is that it was actually the Veteran's 
service-connected bronchitis that led to his death, and that the 
certificate of death is incorrect.  The appellant contends that 
the Veteran's bronchitis caused shortness of breath, which 
resulted in his demise.  The Board's attention is therefore 
directed to the question of whether the Veteran's service-
connected bronchitis was the primary cause of, or contributed to, 
his death.  

Based on a review of the evidence, the Board finds that the 
Veteran's service-connected bronchitis did not cause or 
contribute to his death.  There are no medical opinions or 
competent medical evidence to indicate specifically that the 
Veteran's service-connected bronchitis caused or contributed to 
his death.  Indeed, there is no medical evidence to indicate that 
any of the Veteran's service-connected disabilities either caused 
or contributed to his death.  

The Board acknowledges Dr. V.D.'s opinion, which lends support to 
the appellant's argument that the Veteran's shortness of breath, 
which she contends was due to his service-connected bronchitis, 
contributed to his death.  Nevertheless, Dr. V.D. did not 
actually opine that the Veteran's service-connected bronchitis 
did in fact contribute to his death.  Moreover, with regards to 
Dr. V.D.'s opinion that the diagnosis of arteriosclerotic 
cardiovascular disease was based solely on the Veteran's age and 
complaints of shortness of breath and nausea prior to his 
collapse, the Board observes that Dr. V.D. is not the medical 
examiner that signed the Veteran's certificate of death.  There 
is no indication that the Veteran's certificate of death was ever 
amended to reflect a different cause of death.  The Board cannot 
substitute its own medical judgment and find that the cause of 
death listed on the certificate of death is not accurate.  Thus, 
notwithstanding Dr. V.D.'s opinion, the Board cannot disregard 
the cause of death listed on the certificate of death.  Based on 
the evidence of record, the Board cannot find that the Veteran's 
cause of death was other than what was listed on the certificate 
of death.  

Because the cause of death is listed as arteriosclerotic 
cardiovascular disease, in light of the VA examiner's opinion, 
the Board finds that the Veteran's bronchitis did not cause or 
contribute to his death.  As noted above, the February 2005 VA 
opinion indicates that the disease of arteriosclerotic 
cardiovascular disease was secondary to aging and cholesterol 
problems, and was not related to bronchitis.  The examiner 
further explained that bronchitis simply caused cough with 
bronchial inflammation that caused mucous formation and had 
nothing to do with the formation of atherosclerosis, which was 
the ultimate demise of the Veteran.  The examiner concluded that 
the Veteran's death was not related to chronic bronchitis.  There 
are no medical opinions to the contrary.

Even if the Board were to find that the certificate of death was 
not accurate, which it does not, the evidence does not show that 
any of the Veteran's service-connected disabilities, including 
his bronchitis, caused or contributed to his death.  There is no 
medical evidence, including medical opinions, to support a 
finding that any of the Veteran's service-connected disabilities 
caused or contributed to his death.  Thus, based on a review of 
the evidence, service connection for the cause of the Veteran's 
death is not warranted.

The Board acknowledges the appellant's belief that the Veteran's 
death was caused by his service-connected disabilities.  The 
appellant is not competent to say that her husband's actual cause 
of death was due to any of his service-connected disabilities.  
In other words, there is no indication that she possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 
(West 2002 & Supp. 2010).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for the cause of the Veteran's death having 
been received, the appeal is granted to this extent.  

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


